FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                                                                   February 26, 2008
                     UNITED STATES COURT OF APPEALS Elisabeth A. Shumaker
                                                                      Clerk of Court
                                 TENTH CIRCUIT


 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,

 v.                                                       No. 07-5167
                                              (D.C. Nos. 07-CV-449-TCK-FHM and
 KENNETH S. AZUBUIKE,                                   02-CR-153-TCK)
                                                          (N.D. Okla.)
          Defendant-Appellant.



            ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before O’BRIEN, EBEL, and GORSUCH, Circuit Judges.


      Kenneth S. Azubuike, a federal prisoner proceeding pro se, seeks to

challenge his imprisonment in a 28 U.S.C. § 2255 habeas petition. The district

court dismissed the petition as time-barred, and Mr. Azubuike now seeks before

us a certificate of appealability (“COA”) to appeal the district court’s order. For

substantially the same reasons set forth by the district court, we deny Mr.

Azubuike’s application for a COA.

                                      *   *    *



      *
         This order is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      In 2005, Mr. Azubuike was found guilty, following a jury trial, of several

counts of bank and wire fraud. The district court sentenced him to a prison term

of 48 months, to be followed by five years of supervised release. He was also

ordered to pay approximately $340,000 in restitution and a special assessment of

$4,100. Mr. Azubuike never sought direct appeal of his conviction or sentence.

      In his current petition, Mr. Azubuike charges ineffective assistance of

counsel, alleging that his trial counsel wrongly informed him that he lacked any

colorable issues for a direct appeal, and alleging that his trial counsel neglected to

dismiss his indictment because trial did not commence within the period provided

for by the Speedy Trial Act. See 18 U.S.C. § 3161(c)(1). The district court

dismissed Mr. Azubuike’s Section 2255 motion as time-barred, and also denied

his petition for a COA.

      We may issue a COA only if the petitioner makes “a substantial showing of

the denial of a constitutional right.” See 28 U.S.C. § 2253(c)(2). Where the

district court dismisses a habeas petition on procedural grounds, as it did here, a

COA may be issued only when “the prisoner shows, at least, that jurists of reason

would find it debatable whether the petition states a valid claim of the denial of a

constitutional right and that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S.

473, 484 (2000); see also Omar-Muhammad v. Williams, 484 F.3d 1262, 1264




                                         -2-
(10th Cir. 2007). In this case, we have no doubt that the district court ruled

correctly in dismissing Mr. Azubuike’s Section 2255 petition as time-barred.

      Pursuant to the Antiterrorism and Effective Death Penalty Act of 1996

(“AEDPA”), motions to vacate a conviction under Section 2255 must typically be

made within one year from the date on which the conviction became final. See 28

U.S.C. § 2255(f)(1). The judgment of conviction was entered for Mr. Abuzuike

on February 25, 2005, and his conviction became final on March 11, 2005 – the

end of the ten-day period in which Mr. Abuzuike could have, but did not, file a

notice of appeal. See Fed. R. App. P. 4(b)(1)(A)(i). This Section 2255 motion

was not filed until August 16, 2007 – almost one and a half years too late under a

typical Section 2255 timeline.

      AEDPA, however, also allows that the one-year limitation period may run

from “the date on which the facts supporting the claim or claims presented could

have been discovered through the exercise of due diligence” if such date is later

than the date on which the conviction became final. See 28 U.S.C. § 2255(f)(4).

Mr. Azubuike contends that he did not discover that he had received ineffective

assistance of counsel until July 25, 2007, when he received legal advice from a

fellow prisoner. Taking that date as the start of the one-year limitation period,

Mr. Azubuike’s Section 2255 petition would indeed be timely.

      We agree with the district court, however, that the facts supporting Mr.

Azubuike’s claim of ineffective assistance of counsel could have been discovered

                                         -3-
through the exercise of due diligence at any time after his conviction became final

and that, as such, the Section 2255 petition is time-barred. Indeed, Mr. Azubuike

does not actually point to any facts that he could not have discovered at the time

of his conviction that serve as the basis of his ineffective assistance of counsel

claim. Rather, he points to laws that he did not discover until July 2007

purportedly suggesting that he may have received ineffective assistance of

counsel. But the availability of a Section 2255(f)(4) limitations period is

expressly limited to cases where “facts” – not law – are newly discovered. Mr.

Azubuike has always known all of the facts that support his claim for ineffective

assistance – namely, that his counsel did not believe there were meritorious issues

to appeal, that his counsel advised that no appeal could therefore be taken, and

that Mr. Azubuike believed this advice from his counsel. What Mr. Azubuike

(allegedly) did not discover until July 2007 was the legal basis on which such

actions by his counsel could be deemed to comprise ineffective assistance. But,

under Section 2255’s plain terms and our controlling precedents, “ignorance of

the law, even for an incarcerated pro se petitioner, generally does not excuse

prompt filing” of Section 2255 motions. Marsh v. Soares, 223 F.3d 1217, 1220

(10th Cir. 2000).

      The case primarily relied upon by Mr. Azubuike, Cooper v. Bravo, 36 F.

App’x 343 (10th Cir. 2002), does not help his cause. In Cooper, the habeas

petitioner directed his trial counsel to file a direct appeal but discovered almost a

                                         -4-
year later that counsel had not done so. We held that, “[i]f that allegation is true,

then the date on which the factual predicate of this particular ineffective

assistance of counsel claim could have been discovered through the exercise of

due diligence would be the day on which [petitioner] could have reasonably

discovered that his counsel failed to follow his instructions to appeal his guilty

plea.” Id. at 346 (internal quotation and alterations omitted). What the petitioner

discovered in Cooper that was relevant for calculating his one-year limitations

period was the fact that his trial counsel never filed a notice of appeal. The

petitioner did not simply discover existing law, as Mr. Azubuike alleges he did

here. See also Aufleger v. Saffle, 3 F. App’x 861, 864 (10th Cir. 2001) (holding

that the one-year limitations period began to run only after the petitioner

reasonably could have discovered the fact that his trial counsel had failed to

challenge the entry of his pleas of nolo contendre).

                                       *   *     *

      Because Mr. Azubuike has failed to show that the district court’s

disposition of his Section 2255 petition is debatable or incorrect, his request for a

COA is denied and this appeal is dismissed.



                                        ENTERED FOR THE COURT


                                        Neil M. Gorsuch
                                        Circuit Judge

                                           -5-